DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Claims 11-18, 22-26 and 30-38 are pending and under consideration.
Claim Objections
Claim 12 is objected to because of the following informalities: the term “or” should be removed from line 2.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: the first “or” should be removed from line 2.  Appropriate correction is required.
Claims 35 and 36 are objected to because of the following informalities: the term “of” should be inserted between the terms “form” and “one” in line 2.  Appropriate correction is required.
Claims 37 and 38 are objected to because of the following informalities: the term “of” should be inserted between the terms “weight” and “water” in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12, 18, 22-24, 31, 33, 35 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating gastroesophageal reflux disease (GERD), functional dyspepsia, functional motility disorder, gastroparesis, paralytic ileus, post-operative ileus, intestinal pseudo-obstruction, irritable bowel syndrome (IBS), constipation, enteral feeding intolerance (EFI), esophagitis, post-operative ileus, megacolon, gastritis, gastrointestinal stasis, and abomasal emptying defect does not reasonably provide enablement for the treatment of emesis, nausea, heartburn, chronic grass sickness or gastrointestinal disorders, generally.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Pursuant to In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(A) Breadth of claims.
(a) Scope of the compounds. The scope of the compounds embraces the trihydrate of (3S,4R, 3’R)-6-[4-(4-amino-5-chloro-2-methoxy-benzoylamino)-3-methoxy-piperidin-1-yl]-hexanoic acid 1-azabicyclo[2.2.2]oct-3’-yl ester di-hydrochloride salt.
	(b) Scope of the diseases covered.  The gastrointestinal tract comprises the mouth, throat (which includes the fauces and the pharynx), esophagus, stomach, duodenum, jejunum, ileum (including the ileocecal valve), the cecum, the appendix, the ascending colon, the transverse colon, the descending colon, and the sigmoid colon, rectum, anal canal, and anus.  The Gastrointestinal System has also five organs that lie outside the GI track: the spleen, pancreas, liver, gall bladder and bile ducts. Thus, the claim covers any and all disorders of any of these organs. This includes colon cancers, including adenocarcinomas, either of the mucinous (colloid) type or the signet ring type, squamous cell, neuroendocrine carcinomas, carcinomas of the scirrhous type, lymphomas, melanomas, sarcomas (including fibrosarcomas and Leiomyosarcomas), and Carcinoid tumors. There are many other GI cancers, such as cancer of the ilieum (including those of the adenocarcinoma and carcinoid types, and Burkitt lymphoma), duodenal neoplasms, Secondary lymphoma of the small bowel, and pancreatic adenocarcinoma. 
	Whipple's disease is a chronic, multisystem, relapsing inflammatory disease that usually affects the small intestine and mesenteric lymph nodes. Its cause is Whipple's bacillus.

There are numerous malabsorption disorders e.g. Lymphangiectasia, Abetalipoproteinemia, Eosinophilic gastroenteritis, Systemic mastocytosis, Celiac Disease, and Amyloidosis.  
It includes numerous forms of Chronic Gastritis, including Chronic Atral Gastritis, Chronic Atrophic Gastritis, Multifocal Atrophic Gastritis (MAG), chemical gastritis, Autoimmune Gastritis, Helicobacter gastritis, Infectious granulomatous gastritis, Hypertrophic gastritis, Chronic noninfectious granulomatous gastritis, Lymphocytic gastritis, Eosinophilic gastritis, Radiation gastritis, and ischemic gastritis. There is also Acute gastritis, a group of disorders that fall into the subcategories of erosive (e.g., hemorrhagic erosions, superficial erosions, deep erosions) and nonerosive. 
There are other conditions such as acute necrotizing pancreatitis, colic, rectal prolapse, Crohn’s Disease, amebic dysentery, Neutropenic enterocolitis of the cecum or ascending colon, Typhlitis (inflammation of the cecum),  HIV enteropathy, Hyperplastic Gastropathy (including Menetrier's Disease, Hypersecretory gastropathy, and gastric hyperplasia), Acute Self-Limited Enterocolitis,  Peptic Ulcer Disease  (Duodenal Peptic Ulcer and  Gastric Peptic Ulcer), stress ulcers (Curling’s ulcer, Cushing’s ulcer),  
The term it should be noted embraces contradictory problems, such as excess gastric acid secretion and also insufficient gastric acid secretion. It covers mobility disorders in which food moves too fast and also moves too slow. It covers disorders where the secum mixes in too much mucus and when it mixes in not enough. It covers forms in inflammation of the rectum, including Antibiotic-Induced Proctitis, Gonorrheal Proctitis, Herpetic Proctitis, Ischemic Proctitis, Radiation Proctitis, Syphilitic Proctitis and idiopathic proctitis. 
(B)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(C) Direction or Guidance:  That provided is very limited. The dosage range information is not provided for this particular salt hydrate of naronapride. Thus, there is no specific direction or guidance regarding a regimen or dosage effective specifically for this particular salt hydrate of naronapride and the many GI disorders embraced by the scope.
(D) State of the Prior Art: The present compound is a dihydrochloride salt and trihydrate of naronapride, which possess a unique combination of both 5HT4 agonistic and D2 antagonistic properties.   
(E)  Working Examples: There are no working examples drawn to the utility claimed, i.e. treatment of a gastrointestinal disorders disclosed.
(F) Skill of those in the art:  The prior art also knows that there is an immense variety of causes for GI disorders. Some are of infectious origin, some are autoimmune is origin, some are structural problems, some are genetic, some are congenital anomalies, or developmental disorders.  Some are rather complex, and can have multiple origins. For example, SJS is an immune-complex-mediated hypersensitivity disorder caused by many drugs, viral infections, and malignancies and is often of unknown origin. Colon splenic flexure distention can be caused by infection (tuberculosis, amebiasis), inflammation (ulcerative colitis, Crohn's disease), twisting of the colon (torsion, volvulus) generally such utterly diverse disorders would be contrary with what is known about the considerable diversity of GI problems.
(G) The quantity of experimentation needed:  Owing to the above, especially factors 1, 4 and 6, the experimentation needed is expected to be quite substantial. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 11-18, 22-26, 30-32 and 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mcrorie et al. (WO 2010062959) in view of Braun et al. (Mol. Pharmaceutics, 2014, 11, pp, 3145-3163) further in view of Irwin et al. (US 7176218).
	The present application claims a method of treating a gastrointestinal disorder in a subject in need thereof, comprising administering to the subject in need thereof a therapeutically effective amount of a pharmaceutical composition comprising a trihydrate form of (3S,4R, 3’R)-6-[4-(4-amino-5-chloro-2-methoxy-benzoylamino)-3-
	 
    PNG
    media_image1.png
    111
    355
    media_image1.png
    Greyscale

The ‘959 publication teaches a method of treating a pain of gastrointestinal origin, colonic hypersensitivity and IBS in a patient in need thereof, see page 31, claim 1, comprising administering to the subject in need thereof a therapeutically effective amount of a compound a (3S,4R, 3’R)-6-[4-(4-amino-5-chloro-2-methoxy-benzoylamino)-3-methoxy-piperidin-1-yl]-hexanoic acid 1-azabicyclo[2.2.2]oct-3’-yl ester di-hydrochloride salt, which has the following formula: 

    PNG
    media_image2.png
    128
    356
    media_image2.png
    Greyscale
, or a solvate thereof see page 11, lines 25-26 and the last line on the page.
The only difference between the claimed compound and the referenced compound is the trihydrate, 0 molecules of water versus Applicant’s 3 molecules of water.
Braun et al. teaches that “[h]ydrate formation in molecular compounds is an important phenomenon encountered in many applications, which has also implications for our fundamental understanding of the assembly of molecules in the solid state. Hydrates are often unavoidable when materials are prepared, processed, stored, or 
Thus, one skilled in the art would make a hydrated version to improve the properties of a known drug since Braun et al. teach hydrates changes the properties of substances significantly.  
  Irwin teaches a method of treating a broader range of gastrointestinal disorder in a subject in need thereof, comprising administering to the subject in need thereof a therapeutically effective amount of a pharmaceutical composition comprising a (3S,4R, 3’R)-6-[4-(4-amino-5-chloro-2-methoxy-benzoylamino)-3-methoxy-piperidin-1-yl]-hexanoic acid 1-azabicyclo[2.2.2]oct-3’-yl ester di-hydrochloride salt, see column 44, claims 2 and 4.
The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).	Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.

Therefore, one of ordinary skill in the art would make a hydrated version of (3S,4R, 3’R)-6-[4-(4-amino-5-chloro-2-methoxy-benzoylamino)-3-methoxy-piperidin-1-yl]-hexanoic acid 1-azabicyclo[2.2.2]oct-3’-yl ester di-hydrochloride to improve the properties of the substance to treat gastrointestinal disorders because Mcrorie teaches (3S,4R, 3’R)-6-[4-(4-amino-5-chloro-2-methoxy-benzoylamino)-3-methoxy-piperidin-1-yl]-hexanoic acid 1-azabicyclo[2.2.2]oct-3’-yl ester di-hydrochloride and hydrates or solvates thereof can treat gastrointestinal disorders. 
Thus, claims 11-18, 22-26, 30-32 and 35-38 are rendered obvious by Mcrorie et al., in view of Braun et al., further in view of Irwin et al.   
To overcome the rejection, the x-ray data may be added to claim 11. If Applicant decided to adds x-rays data to claim 11, the Examiner suggests adding at least 5 diffraction peaks for proper identification of the crystalline form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 11-18, 22-26 and 30-38 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13, 15-17, 19-23, 28, 30, 31, 33 and 34 of copending Application No. 17245466.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims are drawn to a method of treating gastrointestinal disorders with a pharmaceutical composition comprising a trihydrate form of (3S,4R, 3’R)-6-[4-(4-amino-5-chloro-2-methoxy-benzoylamino)-3-methoxy-piperidin-1-yl]-hexanoic acid 1-azabicyclo[2.2.2]oct-3’-yl ester di-hydrochloride salt. The claims in the ‘466 are drawn to a process of making said compound. The same process is disclosed in the present application. There is no patentable distinction between a method of using a product and a method of making said product. 
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624